                  Case 3:19-cv-00290-EMC Document 10 Filed 01/31/19 Page 1 of 16

AO 440 (Rev. 06112) Summons in a C ivil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1))

           This summons for (name of individual and title. if any)      U.S. Attorney for the Northern District of California
 was received by me on (date)              1/19/2019

           0 I personally served the summons on the individual at (place)
                                                                                 on (date)                            ; or

           0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                  , a person of suitable age and discretion who resides there,
           on (date)                                , and mailed a copy to the individual's last known address; or

           0 I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name oforganization)
                                                                                 on (date)                            ; or

           0 I returned the summons unexecuted because                                                                              ; or

           jQ Other (specify): Sent by certified mail on 1/23/2019 to the U.S. Attorney for the Northern District of California
                                    450 Golden Gate Aven ue, 1lth Floor
                                    San Francisco, CA 94102

           My fees are $                            for travel and $                  for services, for a total of$          0.00


           I declare under penalty of perjury that this info nnation is true.



 Date:       1/3 1/2019
                                                                  -&-~
                                                                     ~~-                     Server ·s signature

                                                                                  Sienna Walker, Legal Assistant
                                                                                         Printed name and title

                                                                            American Civil Liberties Union Foundation
                                                                                   125 Broad Street, 18th Floor
                                                                                      New York, NY 10004
                                                                                             Server's address

 Additional infonnation regarding attempted service, etc:
                  Case 3:19-cv-00290-EMC Document 10 Filed 01/31/19 Page 2 of 16

AO 440 (Rev. 06112) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I))

           This summons for (name ofi11divid11al and title, if any)    Acting Attorney General, Matthew G. Whitaker
 was received by me on (date)             1/19/ 2019

           0 I personally served the summons on the individual at (place)
                                                                                 on (date)                           ; or

           0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual 's last known address; or

           0 I served the summons on (name of individual)                                                                     , who is
            designated by law to accept service of process on behalf of (name oforgani=ation)
                                                                                 on (date)                           ; or

           0 I returned the summons unexecuted because                                                                             ; or

           XJ   Other (specify): Sent by certified mail on 1/23/2019 to the Acting Attorney General, Matthew G. Whitaker,
                                 United States Department of Justice, 950 Pennslyvania Avenue, NW, Washington, D.C.
                                 20530-1000.

           My fees are$                            for travel and $                  for services, for a total of$          0.00


           I declare under penalty of perjury that this information is true.



 Date:       1/31/2019
                                                               ~
                                                                      / l _ L------
                                                                             __              Server 'ssig nat11re

                                                                                 Sienna Walker, Legal Assistant
                                                                                         Printed name and title

                                                                           American Civil Liberties Union Foundation
                                                                                  125 Broad Street, 18th Floor
                                                                                     New York, NY 10004
                                                                                             Server ·s address


 Additional information regarding attempted service, etc:
                  Case 3:19-cv-00290-EMC Document 10 Filed 01/31/19 Page 3 of 16

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (/))

           This summons for (name of indil•id11al and ti!le,   ifany)   U.S. Department ofJustice
 was received by me on (date)             1/19/201 9

           0 l personally served the summons on the individual at (place)
                                                                                 on (date)                           ; or

           0 I left the summons at the indi vidual's residence or usual place of abode with (name)
                                                                  , a person of suitable age and discretion who resides there,
           on (dale)                               , and mailed a copy to the individual 's last known address; or

           0 I served the summons on (name ofindi1•id11a/)                                                                   , who is
            designated by law to accept service of process on behalf of (name oforgani::a1io11)
                                                                                 on (date)                           ; or

           0 I returned the summons unexecuted because                                                                           ; or

          XI Other (specify): Sent by certified mail on 1/23/2019 to the Department ofJustice.
                              Sent by certified mail on 1/23/2019 lo the Acting Altorney General, Matthew G. Whitaker.
                              Sent by certified mail on 1/ 23/2019 to the U.S. Attorney for the Northern District of California.
                              See attachment for complete mailing addresses.
          My fees are$                      for travel and$                    for services, for a total of$      0.00


           I declare under penalty of perjury that this infonnation is true.



 Date:       1/31/20 19
                                                                                             Sen•er"s signature

                                                                                 Sienna Walker, Legal Assistant
                                                                                         Printed 11a111e and title

                                                                            Ame rican Civil Liberties Union Foundation
                                                                                    125 Broad Street, 18th Floor
                                                                                       New York, NY 10004
                                                                                             Serl'er 's address


 Additional infornrn tion regarding attempted service, etc:
         Case 3:19-cv-00290-EMC Document 10 Filed 01/31/19 Page 4 of 16



&HUWLILHG0DLO$GGUHVVHV

86'HSDUWPHQWRI-XVWLFH
3HQQV\OYDQLD$YHQXH1:
:DVKLQJWRQ'&

$FWLQJ$WWRUQH\*HQHUDO0DWWKHZ*:KLWDNHU
8QLWHG6WDWHV'HSDUWPHQWRI-XVWLFH
3HQQV\OYDQLD$YHQXH1:
:DVKLQJWRQ'&

86$WWRUQH\IRUWKH1RUWKHUQ'LVWULFWRI&DOLIRUQLD
*ROGHQ*DWH$YHQXHWK)ORRU
6DQ)UDQFLVFR&$
                  Case 3:19-cv-00290-EMC Document 10 Filed 01/31/19 Page 5 of 16

AO 440 (Rev. 06112) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                             PROOF OF SERVICE
                         (This section should not be filed with tire court unless required by Fed. R. Civ. P. 4 (I))

           This summons for (name ofindividual and title. if any)            Federal Bureau oflnvestigation
 was received by me on (date)              1/19/2019

           0 I personally served the summons on the individual at (place)
                                                                                      on   (date)                            ; or

           0 I left the summons at the individual's residence or usual place of abode with                       (name)

                                                                       , a person of suitable age and discretion who resides there,
           on   (date)                             , and mailed a copy to the individuar s last known address; or

           0 I served the summons on           (nam e of individual)                                                                  , who is
            designated by law to accept service of process on behalf of (name oforga11i:::atio11)
                                                                                      on   (date)                            ; or

           0 I returned the summons unexecuted because                                                                                     ; or

           ~Other (specify): Sent by certified mail on 1/23/2019 to the Federal Bureau oflnvestigation.
                                     Sent by certified mail on 1/23/2019 lo the Acting Attorney General, Mallhew G. Whitaker.
                                     Sent by certified mail on 1/23/2019 to the U.S. Attorney for the Northern District of California.
                                     See attachment for complete mailing addresses.
           My fees are$                            for travel and $                         for services, for a total of$           0.00
                                 -   - -- - -



           I declare under penalty of perjury that this infonnation is true.


            1/31/2019
 Date:                                                                                                ~L=>-.~
                                                                                                    Serl'er 's sig11at11re

                                                                                      Sienna Walker, Legal Assistant
                                                                                                Printed 11a111e a11d title

                                                                                 American Civil Liberties Union Foundation
                                                                                        125 Broad Street, 18th Floor
                                                                                           New York, NY 10004
                                                                                                     Server ·s address


 Additional infonnation regarding attempted service, etc:
         Case 3:19-cv-00290-EMC Document 10 Filed 01/31/19 Page 6 of 16



Certified Mail Addresses:

U.S. Federal Bureau of Investigation Headquarters
935 Pennsylvania Avenue, NW
Washington, D.C. 20535-0001

Acting Attorney General, Matthew G. Whitaker
United States Department of Justice
950 Pennsylvania Avenue, NW
Washington, D.C. 20530-100

U.S. Attorney for the Northern District of California
450 Golden Gate Avenue, 11th Floor
San Francisco, CA 94102
                  Case 3:19-cv-00290-EMC Document 10 Filed 01/31/19 Page 7 of 16

AO 440 (Rev. 06/ 12) Summons in a Civil Action (Page 2)

Civil Action No.

                                                            PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I))

           This summons for (name of individual and title, ifany)        U.S. Department of Homeland Security
 was received by me on (date)              1/19/2019

           0 I personally served the summons on the individual at (place)

          ~~~~~~~~~~~~~~~~~~~~~~~
                                                                                  on (date)                           ; or

           0 I left the summons at the individual 's residence or usual place of abode with (name)
                                                                  , a person of suitable age and discretion who resides there,
           on (date)                                , and mailed a copy to the individual 's last known address; or

           0 I served the summons on (11ame ofindividual)                                                                    , who is
            designated by law to accept service of process on behalf of (name oforganization)
                                                                                  on (date)                           ; or

           0 I returned the summons unexecuted because                                                                           ; or

           8- Other (specify):     Sent by certified mail on 1/23/2019 to the U.S. Department of Homeland Security.
                                   Sent by certified mail on 1/23/20 19 to the Acting Attorney General, Matthew G. Whitaker.
                                   Sent by certified mail on 1/23/2019 to the U.S. Attorney for the Northern District of California.
                                   See attachment for complete mailing addresses.
           My fees are$                          for travel and $                  for services, for a total of$      0.00


           I declare under penalty of perjury that this infonnation is true.



 Date:       1/3 1/201 9
                                                                 _~
                                                                  ;(:] ~~
                                                                        ~=::::::::::::::-     Server 's signature        .___

                                                                                  Sienna Walker, Legal Assistant
                                                                                          Printed name and title

                                                                            American Civil Liberties Union Foundation
                                                                                   125 Broad Street, 18th Floor
                                                                                      New York, NY 10004
                                                                                              Server 's address


 Additional infonnation regarding attempted service, etc:
         Case 3:19-cv-00290-EMC Document 10 Filed 01/31/19 Page 8 of 16



Certified Mail Addresses:

U.S. Department of Homeland Security
Office of General Counsel
245 Murray Lane, SW
Mail Stop 0485
Washington, D.C. 20528-0485

Acting Attorney General, Matthew G. Whitaker
United States Department of Justice
950 Pennsylvania Avenue, NW
Washington, D.C. 20530-100

U.S. Attorney for the Northern District of California
450 Golden Gate Avenue, 11th Floor
San Francisco, CA 94102
                  Case 3:19-cv-00290-EMC Document 10 Filed 01/31/19 Page 9 of 16

AO 440 (Rev. 06/ 12) Summons in a Civil Action (Page 2)

Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (/))

           This summons for (name of individual and title, if any)       U.S. Customs and Border Protection
 was received by me on {date)              1/19/2019

           0 I personally served the summons on the individual at {place)
                                                                                  on {date)                            ; or

           0 I left the summons at the individual 's residence or usual place of abode with (name)
                                                                  , a person of suitable age and discretion who resides there,
           on (date)                                , and mailed a copy to the individual ' s last known address; or

           0 I served the summons on (name ofindividual)                                                                        , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                            ; or

           0 I returned the summons unexecuted because                                                                               ; or

           ~ Other (specifY): Sent by certified mail on 1/23/20 19 to the U.S. Custom and Border Protection.
                                   Sent by certified mail on 1/23/2019 to the Acting Attorney General, Matthew G. Whitaker.
                                   Sent by certified mail on 1/23/2019 to the U.S. Attorney for the Northern District of California.
                                   See attachment for complete mailing addresses.
           My fees are $                            for travel and $                   for services, for a total of$          o.00

           I declare under penalty of perjury that this infonnation is true.



 Date:       1/31/2019
                                                                  ~     !Sl=-----+--~
                                                                                    ----=---~ Server'ssignature

                                                                                  Sienna Walker, Legal Assistant
                                                                                          Printed name and title

                                                                             American Civil Liberties Union Foundation
                                                                                    125 Broad Street, 18th Floor
                                                                                       New York, NY 10004
                                                                                              Server 's address


 Additional infomrntion regarding attempted service, etc:
        Case 3:19-cv-00290-EMC Document 10 Filed 01/31/19 Page 10 of 16



Certified Mail Addresses:

U.S. Customs and Border Protection
Office of Chief Counsel
1300 Pennsylvania Avenue, NW
Washington, D.C. 20229

Acting Attorney General, Matthew G. Whitaker
United States Department of Justice
950 Pennsylvania Avenue, NW
Washington, D.C. 20530-100

U.S. Attorney for the Northern District of California
450 Golden Gate Avenue, 11th Floor
San Francisco, CA 94102
                  Case 3:19-cv-00290-EMC Document 10 Filed 01/31/19 Page 11 of 16

AO 440 (Rev. 0611 2) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                        PROOF OF SERVICE
                       (Tlzis section should not be filed with tlze court unless required by Fed. R. Civ. P. 4 (I))

           This summons for (name ofindividual and Ii/le, if any)        U.S. Citizenship and Immigration Services
 was received by me on (dale)              1/19/ 2019

           0 I personally served the summons on the individual at (place)
                                                                                  on (date)                            ; or
                                                                                              ~--------




           0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                  , a person of suitable age and discretion who resides there,
                          - - - -- -- - - - - - -
           on (date)                                , and mailed a copy to the individual 's last known address; or

           0 I served the summons on (name of individual)                                                                       , who is
                                                                       ~------------------~
            designated by law to accept service of process on behalf of (name oforganization)
                                                                                  on (date)                            ; or

           0 I returned the summons unexecuted because                                                                               ; or
                                                                       ~-------------------~


          JP   Other (specify): Sent by certified mail on 1/23/2019 to the U.S. Citizenship and Immigration Services.
                                Sent by certified mail on 1/23/2019 to the Acting Attorney General, Matthew G. Whitaker.
                                Sent by certified mail on 1/23/201 9 to the U.S. Attorney for the Northern District of California.
                                See attachment for complete mailing addresses.
           My fees are$                             for travel and $                  for services, for a total of $          0.00
                                ------

            I declare under penalty of perjury that this infomiation is true.



 Date:       1/31/2019
                                                                  _{J:==-_~
                                                                          ~--                 Sen~-----
                                                                                  Sienna Walker, Legal Assistant
                                                                                          Prinled 11ame and title

                                                                             American Civil Liberties Union Foundation
                                                                                    125 Broad Street, 18th Floor
                                                                                       New York, NY 10004
                                                                                              Se111er 's address


 Additional infonnation regarding attempted service, etc:
        Case 3:19-cv-00290-EMC Document 10 Filed 01/31/19 Page 12 of 16



Certified Mail Addresses:

U.S. Customs and Immigration Services
Office of Chief Counsel
20 Massachusetts Avenue, NW
Room 4210
Washington, D.C. 20229

Acting Attorney General, Matthew G. Whitaker
United States Department of Justice
950 Pennsylvania Avenue, NW
Washington, D.C. 20530-100

U.S. Attorney for the Northern District of California
450 Golden Gate Avenue, 11th Floor
San Francisco, CA 94102
                 Case 3:19-cv-00290-EMC Document 10 Filed 01/31/19 Page 13 of 16

AO 440 (Rev. 06112) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1))

           This summons for (name ofindividual and tille, if any)      U.S. Immigration and Custom s En fo rcement
 was received by me on (date)             1/19/2019

           0 I personally served the summons on the individual at (place)
                                                                                on (date)                            ; or

           0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual's last known address; or

           0 I served the summons on (name ofindividual)                                                                      , who is
            designated by law to accept service of process on behalf of (name oforgani::atio11)
                                                                                on (date)                            ; or

           0 I returned the summons unexecuted because                                                                             ; or

           CK.Other (specify): Sent by certified mail on 1/23/2019 to the U.S. Immigration and Customs Enforcement.
                                   Sent by certified mail on 1/23/2019 to Lhe Acting Attorney General, Matthew G. Whitaker.
                                   Sent by certified mail on 1/23/2019 to the U.S. Attorney for the Northern District of California.
                                   See attachment for complete mailing addresses.
           My fees are$                            for travel and $                  for services, for a total of$          0.00


           I declare under penalty of perjury that this infonnation is true.



 Date:       1/31/20 19
                                                                 ~--                        Server 's signature

                                                                                Sienna Walker, Legal Assistant
                                                                                        Printed name and title

                                                                           American Civil Liberties Union Foundation
                                                                                  125 Broad Street, 18th Floor
                                                                                     New York, NY 10004
                                                                                            Server 's address


 Additional infonnation regarding attempted service, etc:
        Case 3:19-cv-00290-EMC Document 10 Filed 01/31/19 Page 14 of 16



Certified Mail Addresses:

U.S. Immigration and Customs Enforcement
Office of the Principal Legal Advisor
500 12th Street, SW
Washington, D.C. 20024

Acting Attorney General, Matthew G. Whitaker
United States Department of Justice
950 Pennsylvania Avenue, NW
Washington, D.C. 20530-100

U.S. Attorney for the Northern District of California
450 Golden Gate Avenue, 11th Floor
San Francisco, CA 94102
                  Case 3:19-cv-00290-EMC Document 10 Filed 01/31/19 Page 15 of 16

AO 440 (Rev. 06/ 12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (/))

           This summons for (name of individual and title, ifany)        U .S. Department of State
 was received by me on (dare)              1/19/ 2019

           0 l personally served the summons on the individual at (place)
                                                                                  on (date)                            ; or

           0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                   , a person of suitable age and discretion who resides there,
           on (dare)                                , and mailed a copy to the individual's last known address; or

           0 I served the summons on (name ofindividual)                                                                        , who is
            designated by law to accept service of process on behalf of (name oforgani=<11ion)
                                                                                  on (date)                            ; or

           0 I returned the summons unexecuted because                                                                               ; or

           m Other (specify):      Sent by certified mail on 1/23/2019 to the Department of State.
                                   Sent by certified mail on 1/23/2019 lo the Acting Attorney General, Mallhew G. Whitaker.
                                   Sent by certified mail on 1/23/2019 to the U.S. Attorney for the Northern District of California.
                                   See attachment for complete mailing addresses.
           My fees are$                             for travel and $                   for services, for a total of$          0.00


           I declare under penalty of perjury that this infonnation is true.



 Date:       1/31/2019
                                                                                              Server 's signarure

                                                                                  Sienna Walker, Legal Assistant
                                                                                          Pri111ed name and tirle

                                                                             American Civil Liberties Union Foundation
                                                                                    125 Broad Street, 18th Floor
                                                                                       New York, N Y 10004
                                                                                              Sen 'er ·s address


 Additional infonnation regarding attempted service, etc:
        Case 3:19-cv-00290-EMC Document 10 Filed 01/31/19 Page 16 of 16



Certified Mail Addresses:

U.S. Department of State
The Executive Office
Office of the Legal Adviser
Suite 5.600
600 19th Street, NW
Washington, D.C. 20522

Acting Attorney General, Matthew G. Whitaker
United States Department of Justice
950 Pennsylvania Avenue, NW
Washington, D.C. 20530-100

U.S. Attorney for the Northern District of California
450 Golden Gate Avenue, 11th Floor
San Francisco, CA 94102
